IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30537
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANTONIO WHITE,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                       USDC No. 00-CR-30023-ALL
                         --------------------
                           February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Antonio L. White pleaded guilty to one count of conspiracy

to possess with intent to distribute 50 grams or more of cocaine

base.    White appeals his sentence arguing that the district court

erred in finding him responsible for 56.7 grams of cocaine base.

The district court’s determination of the quantity of drugs for

sentencing purposes is a factual finding that we review for clear

error.   United States v. Torres, 114 F.3d 520, 527 (5th Cir.

1997).    The testimony of the probation officer is the only

evidence in the record regarding the drug transactions in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30537
                                -2-

question.   The testimony supports the district court’s finding

regarding the amount of cocaine base that is relevant conduct to

White’s offense of conviction.   Accordingly, White cannot show

that the district court was clearly erroneous in its factual

finding.

     AFFIRMED.